Citation Nr: 0607724	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the RO.  

The veteran was scheduled for a hearing to be conducted 
before a Member of the Board in August 2003; however, he was 
sick and requested rescheduling of the hearing.  

The veteran was subsequently contacted by the RO regarding 
his request for a new hearing.  No communication was received 
from the veteran regarding the hearing request.  Accordingly, 
the Board will proceed with its review of this matter.  See 
38 C.F.R. § 20.704(d) (2005).  

In January 2004, the Board remanded the veteran's claim for 
further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  





REMAND

The veteran served on active duty from April 1988 to July 
1989.  He contends that he was subjected to verbal and 
physical abuse while in the service and has PTSD due to that 
abuse.  

In a March 2001 statement, the veteran indicated that he was 
diagnosed with PTSD by VA in 1996 or 1997. 

In a March 2003 statement and at the September 2005 VA 
examination, the veteran indicated that a non-VA 
psychologist, Dr. Jackson from Guilford County, had diagnosed 
him with PTSD.  

The Board is of the opinion that further development is 
warranted in this case in order to obtain any records, to 
include VA and private, that diagnose the veteran with PTSD.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
have him provide information concerning 
all treatment received for his claimed 
PTSD, to include any VA examinations from 
1996 or 1997, and any private treatment 
records from Dr. Jackson in Guilford 
County (as noted on the March 2003 VA 
form 9).  

2.  Based on his response, the RO should 
undertake all indicated action to assist 
the veteran in obtaining copies of all 
clinical records from any identified 
treatment source.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a Supplemental Statement of the 
Case, and an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

